DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US Pub. 20130016296 and hereafter Fujita) in view of Kim et al. (USP 10522600 and hereafter Kim), Takeda et al. (US Pub. 20160131809 and hereafter Takeda), and Hida et al. (US Pub. 20180030354 and hereafter Hida). 
As per claim 1, Fujita teaches (in figure 1) a display device comprising, a self light emitting display element (20) which emits at least red light, green light, and blue light (see paragraph 53), wherein the self light emitting display element has a microcavity structure (see paragraph 60). 
Fujita does not teach an anisotropic light absorbing layer on a viewing side of the self light emitting display element, wherein the anisotropic light absorbing layer is formed of a composition containing a dichroic substance and a liquid crystal compound, the composition contains a vertical alignment agent and a leveling agent, the dichroic substance has a maximum absorption wavelength of 400 to 500 nm, and the anisotropic light absorbing layer satisfies a requirement represented by 1.50<Amax(60)/A(0) and a requirement represented by 1.00<Amax(60)/Amin(60)≤ 1.20 here, Amax (60) represents a highest absorbance in a case where an absorbance of the anisotropic light absorbing layer at the maximum absorption wavelength is measured at all azimuthal angles at a polar angle of 60 degrees from a normal direction of the anisotropic light absorbing layer, Amin (60) represents a lowest absorbance in a case where an absorbance of the anisotropic light absorbing layer at the maximum absorption wavelength is measured at all azimuthal angles at a polar angle of 60 degrees from the normal direction of the anisotropic light absorbing layer, and A (0) represents an absorbance in a case where an absorbance of the anisotropic light absorbing layer at the maximum absorption wavelength is measured in the normal direction of the anisotropic light absorbing layer.
However, Kim teaches (in figure 4) providing an anisotropic light absorbing layer (160) on a viewing side of the self light emitting display element (110), wherein the anisotropic light absorbing layer is formed of a composition containing a dichroic dye (162b Col. 13 line 10) and a liquid crystal compound (162a Col. 13 lines 19-25) formed of red, green, and blue dyes (Col. 13 lines 40-43), and the anisotropic light absorbing layer satisfies a requirement represented by Amax(60)<A(0) (Col. 13 lines 10-18) and a requirement represented by 1.00<Amax(60)/Amin(60)≤ 1.20 (dye 162b is oriented perpendicularly to the surface of the anisotropic light absorbing layer and will therefore block light at nearly the same rate for all azimuthal angles for each polar angle which would result in Amax(60)/Amin(60) = 1.00 however no device will be perfectly oriented and therefore for any actual device Amax(60)/Amin(60) will be slightly larger than 1 due to the dye being slightly tilted see Col. 13 lines 10-18) here, Amax (60) represents a highest absorbance in a case where an absorbance of the anisotropic light absorbing layer at the maximum absorption wavelength is measured at all azimuthal angles at a polar angle of 60 degrees from a normal direction of the anisotropic light absorbing layer, Amin (60) represents a lowest absorbance in a case where an absorbance of the anisotropic light absorbing layer at the maximum absorption wavelength is measured at all azimuthal angles at a polar angle of 60 degrees from the normal direction of the anisotropic light absorbing layer, and A (0) represents an absorbance in a case where an absorbance of the anisotropic light absorbing layer at the maximum absorption wavelength is measured in the normal direction of the anisotropic light absorbing layer, in order to restrain the reflection of external light to improve the visibility of the self light emitting display element and minimizes the lose of light emitted outside from the self light emitting display element (Col. 12 lines 40-43).
Additionally, the value of Amax(60)/A(0) is a result effective variable in that if  Amax(60) is too low reflectance will not be reduced and if A(0) is too high display brightness will be decreased. 
Takeda teaches including vertical alignment agent in a liquid crystal film in order to more effectively align the liquid crystal compound (paragraph 91) and including a leveling agent in a liquid crystal film in order to provide the film with a smooth surface for subsequent processing (paragraph 85). 
Hida teaches forming a dichroic dye out of a dichroic dye having a maximum absorption wavelength of 400-490nm (paragraph 72). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the anisotropic light absorbing layer from Kim in the device of Fujita in order to restrain the reflection of external light to improve the visibility of the self light emitting display element and minimizes the lose of light emitted outside from the self light emitting display element as taught by Kim (Col. 12 lines 40-43), to form the light absorbing layer such that 1.50<Amax(60)/A(0) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, (See MPEP § 2144.05 (II) (A) and (B)), to include a vertical alignment agent in the composition in order to more effectively align the liquid crystal compound as taught by Takeda (paragraph 91), to including a leveling agent in a liquid crystal film in order to provide the anisotropic light absorbing layer with a smooth surface for subsequent processing as suggested by Takeda (paragraph 85) and to form the dichroic dye from a dichroic dye having a maximum absorption wavelength between 400-500nm since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
As per claim 7, Fujita in view of Kim teaches that at a position closer to the viewing side than the self light emitting display element: a polarizer (163 in Kim); and a λ/4 plate (161 in Kim), wherein the polarizer, the λ/4 plate, and the anisotropic light absorbing layer (162 in Kim)  are disposed in order from the viewing side, or the polarizer, the anisotropic light absorbing layer, and the λ/4 plate are disposed in order from the viewing side (see Fig. 4 and Col. 12 lines 44-51 in Kim).
As per claim 21, Fujita in view of Kim and Takeda teaches that the vertical alignment agent includes an onium salt (see paragraph 91 in Takeda).
As per claim 22, Fujita in view of Kim and Takeda teaches that the vertical alignment agent includes a boronic acid compound (see paragraph 91 in Takeda).
As per claim 23, Fujita in view of Kim and Takeda teaches that the content of the vertical alignment agent in the composition is 0.1 to 400 mass% (see paragraph 98 in Takeda).
As per claim 24, Fujita in view of Kim and Takeda teaches that the leveling agent is a leveling agent containing a fluorine atom or a leveling agent containing a silicon atom (see paragraph 88 in Takeda).

As per claim 24, Fujita in view of Kim and Hida the dichroic substance contained in the composition is only the dichroic substance having a maximum absorption wavelength of 400 to 500 nm (see combination as laid out in claim 1 above and paragraph 72 in Hida).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US Pub. 20130016296 and hereafter Fujita), Kim et al. (USP 10522600 and hereafter Kim), Takeda et al. (US Pub. 20160131809 and hereafter Takeda), and Hida et al. (US Pub. 20180030354 and hereafter Hida) as applied to claim 1 above and in further view of Morishima et al. (US Pub. 20100134726 and hereafter Morishima). 
As per claim 2, Fujita in view of Kim does not teach that the dichroic substance has a polymerizable group.
However, Morishima teaches providing a polymerizable group in a dichroic dye in order to align and fix the dichroic dye (see paragraphs 87 and 241). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a polymerizable group the dichroic substance in order to align and fix the dichroic dye. 
As per claim 12, Fujita in view of Kim teaches that at a position closer to the viewing side than the self light emitting display element: a polarizer (163 in Kim); and a λ/4 plate (161 in Kim), wherein the polarizer, the λ/4  plate, and the anisotropic light absorbing layer (162 in Kim)  are disposed in order from the viewing side, or the polarizer, the anisotropic light absorbing layer, and the λ/4 plate are disposed in order from the viewing side (see Fig. 4 and Col. 12 lines 44-51 in Kim).
Claims 3, 5, 6, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US Pub. 20130016296 and hereafter Fujita), Kim et al. (USP 10522600 and hereafter Kim), Takeda et al. (US Pub. 20160131809 and hereafter Takeda), and Hida et al. (US Pub. 20180030354 and hereafter Hida) as applied to claim 1 above and in further view of Kobayashi et al. (US Pub. 20150218453 and hereafter Kobayashi). 
As per claim 3, Fujita in view of Kim does not teach that the liquid crystal compound has a polymerizable group.
However, Kobayashi teaches providing a polymerizable group having an ethylenically unsaturated bond and an aromatic ring in a polymerizable liquid crystal compound (see paragraph 39) in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency (see paragraph 28). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a polymerizable group containing an ethylenically unsaturated bond and an aromatic ring in the liquid crystal compound in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency. 
As per claim 5, Fujita in view of Kim does not teach that the composition further contains a polymerization initiator.
However, Kobayashi teaches providing a polymerizable group having an ethylenically unsaturated bond and an aromatic ring in a polymerizable liquid crystal compound (see paragraph 39) in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency (see paragraph 28) and a polymerization initiator in order to initiate polymerization reaction of the polymerizable liquid crystal compound (see paragraphs 38 and 69). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a polymerizable group containing an ethylenically unsaturated bond, an aromatic ring, and a polymerization initiator in the liquid crystal compound in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency. 
As per claim 6, Fujita in view of Kim and Kobayashi teaches that the polymerization initiator is at least one selected from the group consisting of an oxime ester compound and an acylphosphine compound (see paragraph 70 in Kobayashi).
As per claim 14, Fujita in view of Kim does not teach that the liquid crystal compound has a polymerizable group and the composition further contains a polymerization initiator.
However, Kobayashi teaches providing a polymerizable group having an ethylenically unsaturated bond and an aromatic ring in a polymerizable liquid crystal compound (see paragraph 39) in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency (see paragraph 28) and a polymerization initiator in order to initiate polymerization reaction of the polymerizable liquid crystal compound (see paragraphs 38 and 69). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a polymerizable group containing an ethylenically unsaturated bond, an aromatic ring, and a polymerization initiator in the liquid crystal compound in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency. 
As per claim 15, Fujita in view of Kim and Kobayashi teaches that the polymerization initiator is at least one selected from the group consisting of an oxime ester compound and an acylphosphine compound (see paragraph 70 in Kobayashi).
As per claims 16 and 20, Fujita in view of Kim teaches that at a position closer to the viewing side than the self light emitting display element: a polarizer (163 in Kim); and a λ/4 plate (161 in Kim), wherein the polarizer, the λ/4 plate, and the anisotropic light absorbing layer (162 in Kim)  are disposed in order from the viewing side, or the polarizer, the anisotropic light absorbing layer, and the λ/4 plate are disposed in order from the viewing side (see Fig. 4 and Col. 12 lines 44-51 in Kim).
Claims 4, 9, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US Pub. 20130016296 and hereafter Fujita), Kim et al. (USP 10522600 and hereafter Kim), Takeda et al. (US Pub. 20160131809 and hereafter Takeda), and Hida et al. (US Pub. 20180030354 and hereafter Hida) as applied to claim 1 above and in further view of Morishima et al. (US Pub. 20100134726 and hereafter Morishima), Kim et al. (US Pub. 20150362785 and hereafter Kim’785), and Kobayashi et al. (US Pub. 20150218453 and hereafter Kobayashi). 
As per claims 4, 9, and 13, Fujita in view of Kim does not teach that the dichroic substance has a polymerizable group containing an ethylenically unsaturated bond and an aromatic ring, the liquid crystal compound has a polymerizable group containing an ethylenically unsaturated bond and an aromatic ring, and the anisotropic light absorbing layer satisfies a requirement represented by 0.85<P1/P2≤1.00 here, P1 represents a smaller value between a P value in one surface and a P value in the other surface, where the two surfaces of the anisotropic light absorbing layer are perpendicular to a thickness direction, P2 represents a larger value between the P value in the one surface and the P value in the other surface, where the two surfaces of the anisotropic light absorbing layer are perpendicular to the thickness direction, the P value represents a value represented by I(1)/I(2), where I(1) represents a peak intensity derived from in-plane deformation vibration of the ethylenically unsaturated bond in infrared total reflection absorption spectrum measurement, and 1(2) represents a peak intensity derived from stretching vibration of an unsaturated bond of the aromatic ring in the infrared total reflection absorption spectrum measurement, and in a case where the P value in the one surface and the P value in the other surface, where the two surfaces of the anisotropic light absorbing layer are perpendicular to the thickness direction, are the same, P1/P2 is 1.00.
However, Morishima teaches providing a polymerizable group in a dichroic dye in order to align and fix the dichroic dye (see paragraphs 87 and 241). 
Kim’785 teaches providing an aromatic ring in dye molecules in order to increase the interaction between liquid crystal molecules having an aromatic molecular structure to easily control the alignment of the dye (see paragraph 37). 
Kobayashi teaches providing a polymerizable group having an ethylenically unsaturated bond and an aromatic ring in a polymerizable liquid crystal compound (see paragraph 39) such that a liquid crystal cured layer satisfies a requirement represented by 0.65<P1/P2≤1.00 here, P1 represents a smaller value between a P value in one surface and a P value in the other surface, where the two surfaces of the liquid crystal cured layer are perpendicular to a thickness direction, P2 represents a larger value between the P value in the one surface and the P value in the other surface, where the two surfaces of the liquid crystal cured layer are perpendicular to the thickness direction, the P value represents a value represented by I(1)/I(2), where I(1) represents a peak intensity derived from in-plane deformation vibration of the ethylenically unsaturated bond in infrared total reflection absorption spectrum measurement, and I(2) represents a peak intensity derived from stretching vibration of an unsaturated bond of the aromatic ring in the infrared total reflection absorption spectrum measurement, and in a case where the P value in the one surface and the P value in the other surface, where the two surfaces of the liquid crystal cured layer are perpendicular to the thickness direction, are the same, P1/P2 is 1.00 (see paragraphs 21-27) in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency and teaches that the value of P1/P2 is a result effective variable in that if transfer of the liquid crystal fill will increase in difficultly and if P1/P2 is too high adhesiveness of the P2 surface will be reduced (see paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a polymerizable group containing an ethylenically unsaturated bond and an aromatic ring in both the dichroic substance and the liquid crystal compound in order to easily align and fix the dichroic dye and liquid crystal molecules while provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency and set P1/P2 of the anisotropic light absorbing layer to be between 0.85 and 1.00 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 17, Fujita in view of Kim does not teach that the dichroic substance has a polymerizable group containing an ethylenically unsaturated bond and an aromatic ring, the liquid crystal compound has a polymerizable group containing an ethylenically unsaturated bond and an aromatic ring, and the anisotropic light absorbing layer satisfies a requirement represented by 0.85<P1/P2≤1.00 here, P1 represents a smaller value between a P value in one surface and a P value in the other surface, where the two surfaces of the anisotropic light absorbing layer are perpendicular to a thickness direction, P2 represents a larger value between the P value in the one surface and the P value in the other surface, where the two surfaces of the anisotropic light absorbing layer are perpendicular to the thickness direction, the P value represents a value represented by I(1)/I(2), where I(1) represents a peak intensity derived from in-plane deformation vibration of the ethylenically unsaturated bond in infrared total reflection absorption spectrum measurement, and 1(2) represents a peak intensity derived from stretching vibration of an unsaturated bond of the aromatic ring in the infrared total reflection absorption spectrum measurement, and in a case where the P value in the one surface and the P value in the other surface, where the two surfaces of the anisotropic light absorbing layer are perpendicular to the thickness direction, are the same, P1/P2 is 1.00 where in composition further contains a polymerization initiator.
However, Morishima teaches providing a polymerizable group in a dichroic dye in order to align and fix the dichroic dye (see paragraphs 87 and 241). 
Kim’785 teaches providing an aromatic ring in dye molecules in order to increase the interaction between liquid crystal molecules having an aromatic molecular structure to easily control the alignment of the dye (see paragraph 37). 
Kobayashi teaches providing a polymerization initiator in a polymerizable liquid crystal compound in order to initiate polymerization reaction of the polymerizable liquid crystal compound (see paragraphs 38 and 69) and teaches providing a polymerizable group having an ethylenically unsaturated bond and an aromatic ring in the polymerizable liquid crystal compound (see paragraph 39) such that a liquid crystal cured layer satisfies a requirement represented by 0.65<P1/P2≤1.00 here, P1 represents a smaller value between a P value in one surface and a P value in the other surface, where the two surfaces of the liquid crystal cured layer are perpendicular to a thickness direction, P2 represents a larger value between the P value in the one surface and the P value in the other surface, where the two surfaces of the liquid crystal cured layer are perpendicular to the thickness direction, the P value represents a value represented by I(1)/I(2), where I(1) represents a peak intensity derived from in-plane deformation vibration of the ethylenically unsaturated bond in infrared total reflection absorption spectrum measurement, and I(2) represents a peak intensity derived from stretching vibration of an unsaturated bond of the aromatic ring in the infrared total reflection absorption spectrum measurement, and in a case where the P value in the one surface and the P value in the other surface, where the two surfaces of the liquid crystal cured layer are perpendicular to the thickness direction, are the same, P1/P2 is 1.00 (see paragraphs 21-27) in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency and teaches that the value of P1/P2 is a result effective variable in that if transfer of the liquid crystal fill will increase in difficultly and if P1/P2 is too high adhesiveness of the P2 surface will be reduced (see paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a polymerization initiator in the composition and a polymerizable group containing an ethylenically unsaturated bond and an aromatic ring in both the dichroic substance and the liquid crystal compound in order to easily align and fix the dichroic dye and liquid crystal molecules while provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency and set P1/P2 of the anisotropic light absorbing layer to be between 0.85 and 1.00 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 18, Fujita in view of Kim and Kobayashi teaches that the polymerization initiator is at least one selected from the group consisting of an oxime ester compound and an acylphosphine compound (see paragraph 70 in Kobayashi).
As per claim 19, Fujita in view of Kim teaches that at a position closer to the viewing side than the self light emitting display element: a polarizer (163 in Kim); and a λ/4 plate (161 in Kim), wherein the polarizer, the 1/4 plate, and the anisotropic light absorbing layer (162 in Kim)  are disposed in order from the viewing side, or the polarizer, the anisotropic light absorbing layer, and the /4 plate are disposed in order from the viewing side (see Fig. 4 and Col. 12 lines 44-51 in Kim).
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US Pub. 20130016296 and hereafter Fujita), Kim et al. (USP 10522600 and hereafter Kim), Takeda et al. (US Pub. 20160131809 and hereafter Takeda), Hida et al. (US Pub. 20180030354 and hereafter Hida) and Morishima et al. (US Pub. 20100134726 and hereafter Morishima), as applied to claim 2 above and in further view of Kobayashi et al. (US Pub. 20150218453 and hereafter Kobayashi). 
As per claim 8, Fujita in view of Kim and Morishima does not teach that the liquid crystal compound has a polymerizable group.
However, Kobayashi teaches providing a polymerizable group having an ethylenically unsaturated bond and an aromatic ring in a polymerizable liquid crystal compound (see paragraph 39) in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency (see paragraph 28). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a polymerizable group containing an ethylenically unsaturated bond and an aromatic ring in the liquid crystal compound in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency. 
As per claim 10, Fujita in view of Kim and Morishima does not teach that the composition further contains a polymerization initiator.
However, Kobayashi teaches providing a polymerizable group having an ethylenically unsaturated bond and an aromatic ring in a polymerizable liquid crystal compound (see paragraph 39) in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency (see paragraph 28) and a polymerization initiator in order to initiate polymerization reaction of the polymerizable liquid crystal compound (see paragraphs 38 and 69). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a polymerizable group containing an ethylenically unsaturated bond, an aromatic ring, and a polymerization initiator in the liquid crystal compound in order to provide easy transferring of the liquid crystal cured layer, resulting in reducing the occurrence of defects and exhibiting excellent transparency. 
As per claim 11, Fujita in view of Kim, Morishima, and Kobayashi teaches that the polymerization initiator is at least one selected from the group consisting of an oxime ester compound and an acylphosphine compound (see paragraph 70 in Kobayashi).
Response to Arguments
Applicant’s arguments with respect to claim(s) 07/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871